 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Criminal Division Chief

 4 CASEY BOOME (NYBN 5101845)
   ROSS WEINGARTEN (NYBN 5236401)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6627
             FAX: (415) 436-7234
 8           Email: casey.boome@usdoj.gov

 9 Attorneys for United States of America

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14
     UNITED STATES OF AMERICA,                        )   CASE NO. CR 18-0608 JD
15                                                    )
             Plaintiff,                               )   STIPULATION AND ORDER VACATING
16                                                    )   APRIL 22, 2020 STATUS CONFERENCE
        v.                                            )   AND SETTING MAY 20, 2020 STATUS
17                                                    )   CONFERENCE
     ANGELO VALDEZ                                    )
18                                                    )
                                                      )
19           Defendant.                               )
                                                      )
20                                                    )
21

22           The parties provide this stipulation to the Court regarding the defendant’s Motion to Continue

23 All Court Appearances Until After May 1, 2020.

24           The government does not oppose defendant’s request to vacate all court proceedings, to set a

25 status hearing after May 1, 2020, and to allow the parties to seek a hearing before that date if

26 videoconferencing becomes available. The government the defendant, after consultation with the
27 Courtroom Deputy, request that a status hearing be set in this matter for May 20, 2020 at 10:30 a.m.

28           The above-captioned matter is a supervised release violation, and as such, the Speedy Trial Act

     STIPULATION AND ORDER
     Case No. CR 18-0608 JD
 1 does not apply to this proceeding. The defendant and the government jointly request this continuance in

 2 light of the COVID-19 pandemic and the District Court’s General Order No. 72, which is incorporated

 3 herein by reference.

 4         IT IS SO STIPULATED.

 5                                                     DAVID L. ANDERSON
                                                       United States Attorney
 6

 7 DATED: March 24, 2020                                    /s/
                                                       CASEY BOOME
 8                                                     ROSS WEINGARTEN
                                                       Assistant United States Attorney
 9

10
     DATED: March 24, 2020                                  /s/
11                                                     DANIEL P. BLANK
                                                       Attorney for Defendant
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER
     Case No. CR 18-0608 JD
 1                                        ORDER

 2         For the reasons set forth in the stipulation of the parties, and consistent with General Order No.

 3 72, the Court VACATES all appearances and CONTINUES this case to May 20, 2020 at 10:30 a.m. for

 4 a status conference.

 5         IT IS SO ORDERED.

 6

 7   DATED: March 24, 2020
                                                         HON. JAMES
                                                                  MES DONATO
 8                                                       United States          Judge
                                                                  ates District Ju

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER
     Case No. CR 18-0608 JD
